ORDER
PER CURIAM.
Louis Jones (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury trial finding him guilty of first degree burglary in violation of Section 569.160 RSMo 2000.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the *494reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).